Citation Nr: 0810170	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for scars 
with fascia loss as  residuals of appendectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1947, and from February to June 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO 
continued a 10 percent rating for the veteran's service-
connected scars with fascia loss as  residuals of  
appendectomy.  In May 2006, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2006, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2006.

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In March 2008, the undersigned granted a motion to advance 
the veteran's appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claim on appeal is warranted.   

The veteran's service-connected appendectomy residuals are 
currently rated as 10 percent disabling under Diagnostic Code 
5319, pursuant to which  injuries to Muscle Group XIX are 
evaluated.  The function of that muscle group is support and 
compression of abdominal wall and lower thorax; flexion and 
lateral motions of spine; and synergists in strong downward 
movements of arm.  Under DC 5319, moderate disability of 
Muscle Group XIX warrants a 10 percent rating, moderately 
severe disability warrants a 30 percent rating, and severe 
disability warrants a 50 percent rating.  

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries are classified as slight, moderate, moderately 
severe, or severe.  

Moderate disability is characterized by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of severe muscle disability include ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The veteran underwent VA examination for evaluation of 
appendectomy residuals in November 2005.  While the entire 
claims file was apparently not available to the examiner, the 
San Juan Administration Hospital computer file was reviewed.  
The examiner noted that the veteran had a history of 
perforated appendix with appendectomy.  The veteran described 
occasional spasms of abdominal muscles associated to 
abdominal muscle effort on occasions such as when going from 
sitting to standing, or from supine to sitting, or when 
opening the car door.  He described throbbing pain which 
lasted three to five minutes after abdominal muscle cramp.  
On examination the veteran had a right lower quadrant 
surgical scar, 12-cm. by 2-cm., and a drainage scar 3-cm. by 
2-cm.  The scars were not painful to palpation or unstable.  
There was no adherence to underlying skin, inflammation, 
edema, or keloid formation, and the scars were smooth, 
superficial, and depressed.  The scars were not deep, but 
there was mild loss of fascia.  The diagnosis was abdominal 
scars residuals of right appendectomy with fascia loss.  

In a February 2006 statement, the veteran reported that his 
abdominal cramps had increased and that he was experiencing 
diarrhea.  Records of VA treatment from April 2005 to May 
2006 include findings of chronic abdominal pain.  In April 
2006, the veteran was seen in the gastroenterology clinic.  
The assessment was adhesion, irritable bowel syndrome, and 
diverticulosis.  The report of requeste January 2007 consult 
indicates that the veteran has a history of a previous old 
complicated cholecystectomy and appendectomy more than 20 
years ago, and that he presented with a chronic history of 
progressive right side abdominal pain for years.  The 
physician noted that the veteran was consulted with 
gastroenterology, who recommended laparascopic evaluation due 
to the possibility of internal surgical adhesions.  
Evaluation was requested.  

During the February 2008 hearing, the veteran described 
abdominal cramps about twice a week.  He stated that this 
pain had been identified by several doctors as adhesions.  He 
reported a worsening of his condition, but added that he had 
hope, as his doctors had described a new surgical procedure 
which might help.  He added that his bowel movements had also 
gotten worse, which his doctors attributed to the same 
condition.  The veteran's statements reflect a worsening of 
his appendectomy residuals since the most recent VA 
examination.  In addition, while the November 2005 VA 
examination evaluated the veteran's scars, the examination 
did not include findings responsive to the rating criteria 
for muscle injury.  

To ensure that the record accurately reflects the current 
severity of the disability under consideration, the Board 
finds that a more contemporaneous examination-with clear 
identication of all appendectomy residuals and findings 
responsive to the applicable rating criteria-is  needed to 
properly evaluate the service-connected appendectomy 
residuals.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  During the February 2008 hearing, the veteran 
indicated his willingness to report to a VA examination, if 
needed.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the  scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associafe with the 
record all outstanding pertinent medical records.

In a December 2005 VA Form 21-4142 (Authorization and Consent 
to Release Information to the Department of Veterans 
Affairs),the veteran indicated that he had received treatment 
at the VA clinic in Mayaguez, San Juan, and Boston.  Also, in 
his August 2006 Form 9, the veteran reported that he had a 
CAT scan done in July 2006 at the San Juan VA hospital.  The 
claims file currently includes outpatient treatment records 
from the Mayaguez Outpatient Clinic (OPC) from April 2005 to 
May 2006, and from the San Juan VA Medical Center (VAMC) from 
October 2005.  Therefore, it appears that  more recent 
records from above-named facilities-particularly, the San 
Juan VAMC-are available.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from the San Juan VAMC, the Mayaguez OPC, and the Boston 
VAMC, following the current procedures prescribed in 38 
C.F.R. § 3.159 as regards requests for records from Federal 
facilities.   

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession (not previously requested), and ensure that its 
notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.  The RO should also ensure that its notice to 
the veteran meets the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  .If fhe claim for increase 
is adjudicated on the merits, the RO should document its 
consideration of whether separate ratings for residuals of 
muscle injuries and for the actual appendectomy scars are 
warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's appendectomy residuals, from 
the San Juan VAMC, since October 2005, 
from the Mayaguez OPC, since May 2006, 
and from the Boston VAMC since August 
2005.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a rating in excess of 10 
percent for appendectomy residuals that 
is not currently of record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and notify the veteran of the 
type of evidence that is the veteran's 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above), as 
appropriate, and the RO should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all  
appendectomy residuals in accordance with 
the pertinent rating criteria for 
evaluating the  condition(s).  The 
examiner should specify any current 
muscle injuries that are residuals of the 
appendectomy, and identify the muscle 
group(s) affected, to specifically 
include consideration of Muscle Group XIX 
(abdominal wall muscles).  The examiner 
should also provide an assessment as to 
whether the overall residuals for each 
muscle group involved are best 
characterized as moderate, moderately 
severe, or severe.  

If the examiner finds that the service-
connected appendectomy residuals include 
adhesions of the peritoneum, he or she 
should indicate whether there is a 
history of operative or other traumatic 
or infectious (intraabdominal 
procedures), and at least two of the 
following:  disturbance of motility, 
actual partial obstruction, reflex 
disturbances, and presence of pain.  If 
so, the examiner should assess such 
adhesions as mild, moderate, moderately 
severe, or severe.  Specifically, the 
examiner should describe any pulling pain 
on attempting work or aggravated by 
movements of the body; episodes of colic 
pain, nausea, constipation (perhaps 
alternating with diarrhea), or abdominal 
distension; partial obstruction 
manifested by delayed motility of barium 
meal and less frequent and less prolonged 
episodes of pain; or definite 
obstruction, shown by X-ray.  

The examiner should also describe all 
scars residual to the appendectomy and 
state whether such scars are deep, cause 
limited motion, exceed 144 square inches, 
are unstable, or are painful on 
examination.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim.  If the 
veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim, on the merits, in light of all 
pertinent evidence and legal authority.  
If fhe claim for increase is adjudicated 
on the merits, the RO should document its 
consideration of whether separate ratings 
for residuals of muscle injuries and for 
the actual appendectomy scars are 
warranted.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

